—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 1995, which ruled that claimant was entitled to receive unemployment insurance benefits.
Claimant worked as a receptionist / secretary at a reinsurance intermediary company and her regular working hours were 9:00 a.m. to 5:00 p.m. She was fired after she left the office one evening at 6:10 p.m. despite a request from the company’s chief financial officer that she prepare and fax various documents for him. The initial decision denying claimant unemployment insurance benefits was reversed by the Board, which *713determined that claimant’s conduct did not rise to the level of misconduct and, therefore, she was entitled to receive benefits.
We reject the contention of claimant’s employer that the Board’s decision awarding benefits is not supported by substantial evidence. While there is no dispute that claimant left work despite her employer’s request to remain, the record reveals that prior to this particular evening claimant had frequently accommodated her employer’s requests to work overtime for which she was never compensated. Moreover, she had already put in uncompensated overtime hours on the evening in question to complete additional after-hour tasks given to her by the company’s president and had informed the chief financial officer that she could not perform his added tasks because she had a previously scheduled commitment. While claimant’s conduct may have justified her dismissal, we do not find that it constituted misconduct disqualifying her from receiving unemployment insurance benefits (see generally, Matter of Hulse [Levine], 41 NY2d 813). Accordingly, we find that the Board’s decision is supported by substantial evidence.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.